                                                                                                  ,,
                                                                                                  r.   ..~.   ~   ' .

                                                                                                                        iI   :;         [;r.       ii i ct; , ~:.~ r:   r~
KAUFMAN DOLOWICH VOLUCK                                                                                                 \ c;
                                                                                                                                                   1
                                                                                                                                                 ,, •   kaufrhan Dot6wi~h & Voluck, LLP
           ATTORNEYS               AT    LAW
    Jennifer E. Sherven, Esq.                                                                                                                           135 Crossways Park Drive, Suite 201
                                                                                                                                                               Woodbury, New York 11797
    JSJ1t:1·1 •eu,;J:. <1.1•{ c.1.1.1.·. ((1111
                                                                                                                                  rr=------
                                                                                 February 27, 2020                                i LSUC-SDNY                        Facsimile: 516.681.1101


    VIAECF
                                                                                                                                  I, DOCl'\IENT                          www.kdvlaw.com


    District Judge Ronnie Abrams                                                                                                            ELECTRO\ICALLY FILED
    United States District Court                                                                                                            I>OC #: _ _ _ _r - - - - - - : - - -
    Southern District of New York                                                                                                           1)   UF FILED:           d" /J-] /t=O
    40 Foley Square
    New York, New York 10007
                                                                                                                                  ....-:.   -·---------                    ---·--·---

                    Re:             Yovanny Dominguez v. Hard Rock Cafe International (USA), Inc.
                                    Index No.: 19-cv-10169 (RA)

    Dear Judge Abrams:

           This firm represents the defendant, Hard Rock Cafe International (USA), Inc.,
    ("Defendant") in the above-referenced matter.

           I write, with the consent of Plaintiffs counsel, to request an adjournment of the initial
   conference, which is currently scheduled for Friday, March 6, 2020. The deadline for Defendant
   to submit a response to the Complaint is March 24, 2020. As such, the Parties respectfully request
   that the Initial Conference be adjourned to a date that is most convenient for the Court after the
   submission of the response.

                   This is Defendant's first request for an adjournment of the Initial Conference.

                    We thank Your Honor for all courtesies extended.




   Cc:             All Counsel of Record (via ECF)                                                        Application granted. The initial conference
                                                                                                          is hereby adjourned to April 10, 2020 at 4
   4820-6520-0566, V. 1                                                                                   PM. The parties shall submit their joint
                                                                                                          letter and proposed case management plan
                                                                                                          described in the Court's November 6, 2019
                                                                                                          Order no later than April 3, 2020.

                                                                                                          SO ORDERED.


                                                                                                                                                         Ho .      ie Abrams
                                                                                                                                                         2/2 /2020
                                              New York   I   New Jersey   I   Pennsylvania   I   Florida I Illinois               I         California
